MEMORANDUM **
Allison Chapman appeals pro se from the district court’s judgment dismissing her 42 U.S.C. § 1983 action alleging that her constitutional rights were violated by the actions of local law enforcement and court officials in connection with two arrests and subsequent trials. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals pursuant to 28 U.S.C. § 1915(e). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order). We affirm.
The district court correctly concluded that it lacked jurisdiction to consider Chapman’s action because the relief Chapman sought would require review of the state court judgments against her. See Noel v. Hall, 341 F.3d 1148, 1158 (9th Cir.2003). Chapman’s action was thus a de facto appeal of the state court proceedings, and the district court was required to “refuse to decide any issue raised in the suit that is ‘inextricably intertwined’ with an issue resolved by the state court.” Id. We reject Chapman’s contention that her constitutional claims could proceed independently, and the district court properly concluded that those constitutional claims were also barred by res judicata. See Cato v. United States, 70 F.3d 1103, 1105 *679n. 2 (9th Cir.1995) (permitting court to dismiss on screening a complaint that repeats previously litigated claims).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.